EXHIBIT 10.44

 

LOGO [g46333g72u09.jpg]

 

May 1, 2003

 

Mr. James Rowley

20 Yukon Street

San Francisco, CA 94114

 

Dear James,

 

It is a pleasure for me to provide you with this letter agreement setting forth
the terms of your continuing employment with QRS Corporation (“QRS” or the
“Company”). This letter supersedes and replaces all prior agreements between you
and QRS regarding the terms of your continuing employment with the Company. This
letter does not affect the terms of the written Indemnification Agreement
between you and QRS or the stock options or restricted stock grants previously
granted to you.

 

POSITlON: Senior Vice President and Chief Technology Officer

 

REPORTING TO: Elizabeth A. Fetter, President and CEO

 

LOCATION: 1400 Marina Way South, Richmond, CA

 

ANNUAL COMPENSATION:

 

Your annual compensation, incentive compensation and performance evaluation will
be administered by QRS’ Chief Executive Officer and reviewed by the Compensation
Committee of the Board of Directors. Effective as of May 1, 2003, your annual
compensation shall be as follows:

 

  1.   Your annual base compensation will be US$300,000 or $25,000 per month,
QRS employees are paid semi-monthly (i.e., on the fifteenth and last working day
of each month).

 

  2.   In addition, your annual target incentive compensation shall be 60% of
your base compensation or $180,000. The actual incentive compensation that you
receive shall be based upon the performance of the Company as a whole and your
individual performance during the calendar year as described below under annual
incentive compensation components. Your total annual target compensation is the
sum of your base compensation and your target incentive compensation. Your
compensation, including incentives, will be reviewed in the fourth quarter of
2003 and each year thereafter in conjunction with the year-end evaluation of
your performance. If there is a material change in the nature of your
responsibilities, your compensation will be reviewed at that time.



--------------------------------------------------------------------------------

ANNUAL INCENTIVE COMPENSATION COMPONENTS:

 

  1.   General Corporate Financial Objectives—seventy-five percent (75%) of your
incentive compensation shall be based upon the extent to which QRS achieves its
overall financial objectives as defined by the applicable annual operating plan
approved by the Board of Directors. Should the Company not achieve the financial
objectives set forth in the operating plan, your incentive compensation will be
subjectively determined based upon your performance against your objectives and
the Company’s determination as to available incentive compensation funding. The
timing of any payouts for the corporate component of your incentive compensation
shall be consistent with the incentive compensation program adopted by the
Compensation Committee for the Executive Leadership Team as a whole.

 

  2.   Personal Strategies and Objectives—twenty-five percent (25%) of your
incentive compensation is subject to fulfillment of your specific objectives as
Senior Vice President and Chief Technology Officer as identified from time to
time by QRS’ Chief Executive Officer. Such factors may include the overall
performance of you and your direct reporting organization in meeting Company and
individual responsibilities, adhering to QRS’ Guiding Principles, developing and
executing appropriate Company strategies, achieving a high degree of customer
service and loyalty, ensuring employee satisfaction and retention, and
supporting overall Company objectives.

 

REIMBURSEMENT OF REASONABLE BUSINESS EXPENSES:

 

QRS will reimburse you for all business expenses reasonably incurred by you in
the performance of your duties hereunder. You will adhere to QRS’ travel and
entertainment polices and procedures, submit expense reports with appropriate
vouchers, receipts, and other substantiation of such expenses within thirty (30)
days after they are incurred. You should expect prompt reimbursement.

 

BENEFITS:

 

In addition to the benefits available to all QRS associates as defined in the
Employee Handbook; as Senior Vice President and Chief Technology Officer you are
provided with additional benefits as follows:

 

Life Insurance—The Company shall purchase and maintain in effect term life
insurance sufficient to provide a benefit equal to two times your annual base
salary.

 

Long-Term Disability Insurance—The Company shall purchase and maintain in effect
long-term disability insurance sufficient to provide you with an income equal to
66% of your base compensation while you are disabled and unable to perform the
duties of your current employment with QRS. You will have the option of
continuing this additional disability insurance coverage at your own expense in
the event of the termination of your employment. This additional insurance
benefit is taxable and will be reported for tax purposes as additional income to
you. The Company shall adjust your base compensation to include an amount
sufficient to compensate you for the federal and state taxes for which you will
be responsible on account of the additional income reported on account of this
disability insurance benefit.



--------------------------------------------------------------------------------

Liability Insurance—The Company shall purchase and maintain in effect for the
period of relevant statute(s) of limitation, sufficient Director’s and Officer’s
liability insurance to provide you with reasonable coverage, including the
provision of legal counsel and/or reimbursement of appropriate legal fees you
pay personally, against all liability claims and judgments arising from your
legal exercise of your duties as a Director or Officer of QRS, including any
actions filed after you cease your duties as a Director or Officer or in the
event of the termination of your employment. The Company shall also provide in
its bylaws, a full indemnification for you as a QRS officer, to the maximum
extent permissible under Delaware law. The Company shall retain the sole
discretion to determine the amount and form of Director’s and Officer’s
liability insurance that is sufficient to provide you with reasonable coverage.

 

PTO—You will be entitled to 10 holidays per calendar year and 20 PTO (Personal
Time Off) days per calendar year. A prorated portion of PTO is accrued each pay
period. PTO may be used for vacation, illness, or other purposes at your
discretion. A maximum of 10 days of unused PTO may be carried over from one
calendar year to the next. It is expected that you will claim your PTO time as
you use it.

 

TERMINATION AND SEVERANCE:

 

This position is for no set period or term and just as you have the right to
resign your position at any time, for any reason, QRS reserves the right to
terminate your employment at any time, with or without good cause, with or
without advance notice.

 

If the Company terminates your employment without cause within twelve (12)
months after the date of this letter under circumstances not entitling you to
severance and accelerated vesting under “Change of Control” below, you will
become entitled to severance pay equal in the aggregate to six months of your
total annual targeted compensation at the level in effect at the time of your
termination. Such severance pay will be made in four equal installments with the
first payment occurring within ten days following the termination of your
employment and the remaining three payments to be made two, four and six months
following the date that the Company terminates your employment. All such
payments will be subject to applicable deductions and withholding taxes. The
Company will also make COBRA payments on your behalf for six (6) months
following your termination. You shall receive no severance benefits under this
paragraph if the Company terminates your employment for cause or you voluntarily
resign your position. As a condition of receiving the severance benefits set
forth in this paragraph, the Company may require you to sign a written release
in a form acceptable to the Company of any known and unknown claims by you
against the Company arising out of your employment, excluding any claims for
indemnification against claims made by third parties, in which case no payment
will be made to you under this paragraph until you have executed such release
and any time period during which you may revoke such release has lapsed.

 

For purposes of this agreement, termination “for cause” shall mean the Company’s
termination of your employment for any of the following reasons: (1) your
failure to perform in a diligent or competent fashion consistent with your
position as Senior Vice President and Chief Technology Officer the material
duties of your job after a written demand for such performance is delivered to
you by the Company that identifies the manner in which you have not
substantially performed those duties and that provides a reasonable period for
you to cure those deficiencies; (2) a material breach by you of your obligations
under any confidential or proprietary information agreements with the Company or
of any of your fiduciary or legal obligations as a director or officer of the
Company, (3) your failure to



--------------------------------------------------------------------------------

follow in a material respect Company policies or directives applicable to your
position, (4) any willful misconduct on your part or (5) any unauthorized
activity on your part that creates a material conflict of interest between you
and the Company after you have been provided a reasonable opportunity to refrain
from that activity.

 

CHANGE OF CONTROL BENEFITS:

 

  1.   Should there occur a Corporate Transaction or a Change in Control (as
those terms are defined in the Company’s 1993 Stock Option/Stock Issuance Plan)
and either (i) your employment is subsequently involuntarily terminated other
than for “Misconduct” (as defined below) within twelve (12) months or (ii) you
subsequently resign within twelve (12) months by reason of a material reduction
in your base compensation, your annual total target compensation, or your
benefits (for this purpose, 15% will be deemed a material reduction of base
compensation, total target compensation and benefits), a material reduction in
your duties or responsibilities, or a change in your principal place of
employment that increases your commute by more than 25 miles, then you will be
entitled to severance pay equal in the aggregate to the amount of your targeted
total annual compensation at the level in effect at the time of your termination
or resignation or (if greater) at the level in effect immediately prior to the
Corporate Transaction or Change in Control. The payments set forth in this
paragraph shall be made in four equal installments with the first payment
occurring within ten days following the termination of your employment and the
remaining three payments to be made two, four and six months following the date
that the Company terminates your employment.

 

The Company shall also make COBRA payments on your behalf for a period of 12
months from the date you resign or are terminated.

 

  2.   Except to the extent otherwise provided in paragraph 3 below, should a
Corporate Transaction or Change in Control occur during your period of
employment with the Company, then (i) all of your outstanding options will,
immediately prior to the specified effective date for the Corporate Transaction
or Change in Control, become exercisable for all the shares at the time subject
to those options, whether or not those options are to be assumed or replaced
with a cash incentive program, and those accelerated options may be exercised
for all or any portion of the option shares as fully vested shares; and (ii) all
of your unvested restricted share rights for QRS stock will immediately vest at
the time of such Corporate Transaction or Change in Control.

 

  3.   However, the following limitation will be in effect for (i) all of your
unvested restricted share rights for QRS stock and (ii) any unvested options
that are to be assumed by the successor entity (or parent company) or otherwise
continued in effect or which are to be replaced with a cash incentive program
that preserves the spread existing at the time of such Corporate Transaction or
Change in Control on any shares for which your options are not otherwise at that
time exercisable (the excess of the fair market value of those shares over the
exercise price): The accelerated vesting of those unvested restricted share
rights and options will be limited to the extent and only to the extent
necessary to assure that the parachute payment attributable to the accelerated
vesting of those shares and options, when aggregated with any other compensation
that constitutes a parachute payment, would not constitute an excess parachute
payment under Internal Revenue Code Section 280G(b).



--------------------------------------------------------------------------------

To the extent one of more of your options or unvested restricted share rights do
not vest on an accelerated basis upon a Corporate Transaction or Change in
Control by reason of such limitation, those options will continue to become
exercisable in accordance with the exercise schedule indicated in the respective
grant notices for those options, and those unvested restricted share rights will
continue to vest in accordance with the vesting schedule set forth in the
applicable Restricted Share Right Agreements. However, following a Corporate
Transaction or Change in Control should either (i) your employment be
involuntarily terminated other than for Misconduct within twelve (12) months
after the Corporate Transaction or Change in Control or (ii) you resign within
twelve (12) months after the Corporate Transaction or Change in Control by
reason of a material reduction in your base compensation, your annual total
target compensation, or your benefits (for this purpose, 15% will be deemed a
material reduction), a material reduction in your duties or responsibilities, or
a change in your principal place of employment that increases your commute by
more than 25 miles, then each of your outstanding options, to the extent not
otherwise fully exercisable at that time, shall automatically accelerate and
become immediately exercisable for all the option shares and may be exercised
for any or all of those shares as fully vested shares at any time prior to the
expiration or sooner termination of the option term. In addition, all of your
unvested restricted share rights will immediately vest upon such a termination
of employment or your resignation.

 

  4.   Any of your options or restricted share rights that are assumed by the
successor entity (or parent company) in the Corporate Transaction or are
otherwise continued in effect following the Change in Control transaction shall
be appropriately adjusted to apply and pertain to the number and class of
securities that would have been issued to you in the consummation of such
Corporate Transaction or Change in Control had the options been exercised or the
restricted share rights settled immediately prior to such event. Appropriate
adjustments shall also be made to the option prices payable per share under the
options, provided the aggregate option prices payable shall remain the same.

 

  5.   For purposes of this Agreement, Misconduct means (i) your willful
engagement in gross misconduct injurious to the Company or your commission of
any act of gross negligence or malfeasance with respect to your duties incident
to your employment; (ii) your willful failure to attend to the material duties
assigned to you by the Chief Executive Officer; (iii) your commission of any act
of fraud, embezzlement or dishonesty against the Company or any affiliate
thereof, or (iv) your conviction for any criminal offense involving fraud or
dishonesty or any similar conduct that is injurious to the reputation of the
Company. For purposes of this Agreement, a Corporate Transaction shall not
include any merger, whether forward or reverse, if, immediately after the
merger, securities possessing 50% or more of the total combined voting power of
the surviving entity or parent thereof are beneficially owned, directly or
indirectly, by those persons who were the Company’s stockholders immediately
before the merger in substantially the same proportion as their stockholdings
immediately before the merger.

 

EMPLOYMENT AT WILL:

 

Your employment in the position of Senior Vice President and Chief Technology
Officer will remain an Employment At Will. This means that your position is for
no set period or term and just as you have the right to resign your position at
any time, for any reason, QRS reserves the right to terminate



--------------------------------------------------------------------------------

your employment at any time, with or without cause and with or without advance
notice. If any contrary representation has been made to you, this letter
supersedes it. Neither subsequent agreement contrary to this nor any amendment
to this term can be made unless it is in writing and signed by both of us and
copied to QRS’ Senior Vice President, Human Resources.

 

I trust the above meets your approval. However, should you have any questions or
concerns, you should not hesitate to contact me or Fred Ruffin, Senior Vice
President of Human Resources. For our part we look forward to your continuing
employment with QRS and our ongoing relationship.

 

Sincerely,

 

/s/

 

Elizabeth A. Fetter,

President and Chief Executive Officer

 

cc: Fred Ruffin

 

I accept this ongoing position with QRS Corporation on the terms and conditions
above and understand and agree that it supersedes any other agreement, written
or oral, I may have with QRS with respect to employment or compensation by QRS,
including salary, incentive, options, termination and severance.

 

                    /s/

--------------------------------------------------------------------------------

     

June 9, 2003

--------------------------------------------------------------------------------

            James Rowley

       